Appellant insists we are in error in not considering the statement of facts. It appears that the court reporter incorporated in it some questions and answers, but the most of it is in narrative form. For this reason we have concluded that perhaps the statement of facts should be considered. The testimony of the officers in substance is that they arrested appellant on the streets of Port Arthur and found in his possession two quarts of whiskey. He was in an automobile at the time and traveling away from the direction of his home. They immediately procured a search warrant, went to his house and in a room found twelve more quarts of whiskey. It was appellant's contention and he so testified on the trial that the whiskey at the house did not belong to him, but belonged to a party who had registered at his rooming house that morning. This evidence was controverted by the officers who stated that no one was registered in the room where the whiskey was found, but that it was vacant. Appellant claimed that he was transporting the liquor for medicinal purposes; that he had the "flu" a short time before his arrest and intended going hunting either in the afternoon of the day he was arrested or the next day, and was taking the whiskey to use as medicine while on such hunting trip. His evidence was supported by that of his wife and to some extent by a physician.
The jury were properly instructed if they believed appellant was transporting the whiskey for medicinal purposes or entertained a reasonable doubt thereof, they should acquit. The case does not present a state of facts wherein we would be authorized to interfere with the verdict of the jury. They were not compelled to accept the testimony of appellant or his witnesses, but the facts were such as to render the truth of the defensive testimony a question solely for the jury's determination. Hawkins v. State, 270 S.W. 1025; Key v. State,70 S.W. 1027; Horak v. State, 273 S.W. 601.
Appellants motion for rehearing is overruled.
Overruled.